This is a proceeding to review an order of the Industrial Accident Commission denying compensation to petitioner for injuries received on April 7, 1931, while he was working in Balboa Park in the city of San Diego. It appears that he received compensation up to March 1, 1933, when it was terminated by the commission on the ground that he was not an employee of the county of San Diego as that term is defined in the Workmen's Compensation Act.
[1] Petitioner was an unemployed and indigent resident of the city of San Diego, and to provide him with means of support he was given "made work" for two days a week at a compensation of four dollars per day, which was paid in the form of purchase orders for supplies. The bills incurred by the use of these orders were paid out of the outside indigent fund of the county of San Diego, which was raised by general taxation for relief purposes. *Page 772 
In the case of McBurney v. Industrial Acc. Com., 220 Cal. 124
[30 P.2d 414], an order denying compensation under similar circumstances, made upon the ground that the laborer was not an employee as that term is defined in the Workmen's Compensation Act, was affirmed by the Supreme Court. Under authority of that case a like conclusion must be reached here.
The order is affirmed.
Barnard, P.J., and Jennings, J., concurred.